DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/256,946, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. 
extraction layer, or for an assay strip including first and second spacer layers (claims 46-47). 
For at least these reasons, the claims have an effective filing date of 11/16/2016.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 47 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Newly added claim 47 recites a second spacer layer “designed to provide added mixing and incubation time for removal of the target molecule with an extracting agent”.
  	The specification does not adequately describe a second spacer layer or extracting agent capable of “removal of the target molecule”. This terminology “removal”, when given its 

    PNG
    media_image1.png
    446
    827
    media_image1.png
    Greyscale

	As shown therein, target molecule (T) is not removed from the strip but rather is at best liberated such that it is no longer bound to binding protein (BP). The target molecule continues to migrate downstream on the strip, otherwise the assay would not work. 
The specification fails to describe or enable a strip in which the second spacer layer is designed for removal of the target molecule, as now claimed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 46-47 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 46 recites a “first spacer layer being designed to substantially stop flow of material from the second layer within the first spacer layer until a further fluid flow is provided to achieve added mixing and incubation time for binding of the target molecule to the labelled specific binding partner”.
First, the claim language “substantially stop flow of material from the second layer within the first spacer layer” is not understood. Specifically, the meaning of the reference to “within” the first spacer layer is not clear. Does this mean that one is stopping flow of material from the second layer to the first spacer layer (i.e. the material is stopped within the second layer)? Or alternatively, that one is stopping flow from the second layer to another part of the assay strip, because the material flows within the first spacer layer (but not beyond)? 
Second, claim language that merely states a result to be obtained without providing boundaries on the claim scope (e.g., without specifying any way to achieve those results) is unclear. In this case, the claims only express a problem solved or intended result, but do not specify what structures, materials, or acts in the claim perform the noted functions. 
Here, the claims do not provide a discernable boundary on what performs the function. The claim limitations are unclear as they merely state a function without providing any indication about how the function is performed. 
In particular, the recited function does not appear to necessarily follow from (is not an inherent property of) the generic “spacer layer” structure recited in the claim. 

In other words, if adding further fluid flow is what causes flow to resume, then the recited function would seem to depend on fluid volume. If one added a large volume initially, then the flow of material would not be substantially stopped.
Because the function seems to depend on the volume of fluid applied to the strip, the metes and bounds of the claim are unclear since a spacer layer might or might not “substantially stop flow…” depending on what volume were to be applied. 
As a result, it is unclear whether the recited function (stopping and restarting flow) requires some particular structure of the test strip or is simply a result of operating the test strip in a certain manner.
Additionally, the recited function might be achieved/ impacted by numerous other factors such as the size and/or composition of the spacer layer (e.g., whether it is an impermeable barrier, a dissolvable barrier, a permeable membrane of particular dimensions or of particular material for retaining a desired volume of fluid; the relative pore size of the spacer layer in relation to adjacent layers); the type of fluid to be moved, e.g. viscosity (both as the initial flow and the “further fluid flow”); use of compressive, pumping, or vacuum effects to move the fluid flow.
Broadly saying that the spacer layer is “designed to substantially stop flow…until a further fluid flow is provided…” renders it unclear by what means the presently claimed test strip is distinguished from those that do not achieve the desired functional properties claimed. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 19-20, 23-29, 31, and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Saul et al. (U.S. 2008/0160538) in view of Kato et al. (WO 2015/020210 A1).
Kato et al. is not an English language document, however, an English language equivalent is available by way of the publication of the corresponding national stage entry as U.S. 2016/0370368 (IDS entered). The passages of Kato et al. cited below refer to the text of U.S. 2016/0370368.
Saul et al. teach a lateral flow test strip apparatus 8 for detecting analytes in a test sample, including by competitive assay (abstract, [0002], [0077], Fig. 1). The test strip includes an elongate substrate extending between a first end at which sample is applied to the strip (Fig. 1, see sample application pad 1) and a second end at which results of the assay can be assessed (see region of strip at right including test areas 9 and 5 and control area 5).
The strip of Saul et al. further includes sample application pad 1, which receives and absorbs liquid sample ([0004], [0024] [0077], Fig. 1). The application pad can also serve as a filter to remove particles from the sample that may clog the strip pores [0024]. Accordingly, 
Saul et al. further teach that the strip may contain layer 7, such as a POREX strip or a nitrocellulose membrane, situated downstream of the sample application pad/ first layer ([0026]-[0028], Fig. 1). The layer 7 contains mobile phase reagents such as receptors with affinity to target analyte, attached to a label such as colloidal gold, in order to form analyte-receptor complex (i.e., labeled specific binding partner that will specifically bind to target molecule passing from the sample application pad/first layer and produce a complex of target molecule bound to the labeled specific binding partner; see especially at [0028] and [0031]-[0032]).
Saul et al. further teach that the strip further contains test regions 4 and 9 and control region 5 separated from the test region (Fig. 1). The test region may contain immobilized analyte or analogue thereof as capture agent [0032].
The control region 5 contains capture agent capable of binding to the labeled specific binding partner. For example, the control zone capture agent can be antibody binding proteins such as anti-species antibody or protein A (i.e., immobilized moiety which will non-specifically bind to the labeled specific binding partner of said target molecule and immobilize it in the control region; see [0011], [0013], [0016], [0040], [0043]).
Saul et al. is silent as to whether the immobilized analyte or analyte analogue molecules will “specifically bind to the complex”, however, it is noted that Saul et al. teaches immobilized target molecules (analyte), which is the same embodiment as disclosed instantly. See for example the instant application, published application at [0009]: “The test region has immobilized target molecules…”. Saul et al. also teach the same embodiment of mobile labeled specific binding partner, namely anti-target antibodies immobilized on gold particles [0013], 
Although Saul et al. do not specifically describe their competitive assay strip as a “diagnostic” assay strip, a preamble is generally not accorded any patentable weight in a case such as this where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone (MPEP 2111.02). This reference to a “diagnostic” strip in the preamble of claim 19 is at best directed to the intended use of the claimed strip. In this case, the assay strip of Saul et al. is capable of detecting a variety of target analytes including vitamins, toxins, or drugs of abuse [0022]. Accordingly, the strip of Saul et al. meets the claim as it would be capable of being used for the intended purpose of diagnosis, e.g. for diagnosis of vitamin deficiency.
The teachings of Saul et al. differ from the claimed invention in that the reference fails to teach an extraction layer (see claim 19 last four lines).
Kato et al. also teach lateral flow immunochromatographic test strips. Analogous to the test strips of Saul et al., Kato et al. teach test strips containing sample dropping part (analogous to the sample application pad of Saul/ first layer), labeling substance retaining part, also referred to as conjugate pad (analogous to the mobile receptor-containing layer 7 of Saul/second layer), and detection part (analogous to the test region of Saul /third layer). See for example at abstract, [0065], [0134], [0137], Fig. 1.

Kato et al. discuss how including such an antigen extracting part on the test strip simplifies antigen extraction and avoids drawbacks due to errors in mixing reagents [0004]-[0005]. Furthermore, this allows for faster and more accurate testing without unwanted deposition of proteins or agglutination of particles during development [0025], [0056].
With respect to the recitation that the extraction layer is “designed to receive an extracting agent configured to separate the target molecule from a binding protein of the target molecule to permit recovery of the intended molecule”, this limitation is at best directed to the intended use of the claimed invention. In particular, this limitation only conveys that the extraction layer is capable of receiving an extraction reagent, i.e. that it would be possible to apply an extraction agent to the layer. The actual extraction agent per se is not a component part of the claimed invention, and so the particular type of extraction agent does not further limit the claim, except in requiring that the extraction layer would be capable of receiving an extraction agent as claimed.
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.

Therefore, the antigen extracting part 3 is capable of receiving a fluid extraction solution by migration, and therefore would be equally capable of receiving extraction reagents as claimed.
See also [0003]-[0004], [0025], [0083]-[0085], [0090], [0094], [0110]-[0016] for further detail regarding the selection of nitrous acid for the extraction solution by Kato et al., based on the particular analyte to be determined in this case (polysaccharide antigens of gram-positive bacteria).
It would have been obvious to one of ordinary skill in the art to modify the competitive assay strip of Saul et al. so as to include an extraction layer positioned between the sample application pad and the mobile receptor-containing layer in order to facilitate detection of target analyte through extraction with an extraction agent, whereby such extraction takes place on the strip without the need for mixing steps which could introduce error. Additionally, one skilled in the art would have been motivated to include an antigen extracting part on the test strip of Saul et al. in order to simplify and allow for faster detection of targets that need to be extracted.

With respect to claim 20, Saul et al. teach detecting a variety of target analytes including vitamins, toxins, or drugs of abuse [0022]. Furthermore, Kato et al. contemplate detection of target antigens generally [0126] and including polysaccharide (carbohydrate) antigens [0127]. See also at [0027], [0061], [0065].
With respect to claim 23, Saul et al. teach that the strip can be wholly or partially made of materials including cellulose and glass fiber [0023], and further exemplify a sponge for sample application pad 1 [0077]. However, the reference does not appear to explicitly specify particular materials for the sample application pad.
However, Kato et al. also teaches an analogous sample application part (referred to as “sample dropping part (2)” or “sample pad”) and teach that this part may be configured from glass filter paper, i.e. glass fiber [0134], [0142].
It would have been obvious to fabricate the sample application pad/ first layer of glass fiber as taught by Kato et al. because the selection of a known material for its known purpose would have been obvious. Additionally, it would have been obvious to construct the sample application pad using materials as claimed with a reasonable expectation of success because Saul et al. already indicate such materials as being suitable alternatives for fabricating their test strips.

However, Kato et al. teach a test strip containing an analogous labeling substance retaining part (4)/ conjugate pad [0134] and exemplify a glass fiber pad for this purpose [0168].
It would have been obvious to fabricate the sample application pad/ first layer of glass fiber as taught by Kato et al. because the selection of a known material for its known purpose would have been obvious. Additionally, it would have been obvious to construct the sample application pad using glass fiber with a reasonable expectation of success because Saul et al. already indicate this material as being a suitable alternative for fabricating their test strips.
With respect to claim 25, Saul et al. teach that the portion of the test strip containing the test zone and control zone (i.e., third layer) may be made of nitrocellulose [0030], [0043], [0023], [0055]-[0056].
With respect to claim 26, Saul et al. further teach that their test strip contains an absorbent pad 6, located downstream of the third layer and proximate to the second end of the strip (Fig. 1, [0077]). Similarly, the test strip of Kato et al. also includes an analogous absorption part 5 [0065], [0134], [0137], [0201], Fig. 1.
With respect to claim 27, although Saul et al. do not apparently specify any particular materials for their absorbent pad, Kato et al. teach that glass fiber or cellulose fiber materials may be used [0151]. It would have been obvious to select such known materials for their known purpose.
With respect to claim 28, Saul et al. teach that suitable labels include fluorescent compounds, chemiluminescent compounds, and others [0018]. Additionally, Kato et al. teach 
With respect to claims 29 and 31, Saul et al. teach that either the test or control zone can include multiple capture areas with different capture agents [0029], [0031], Fig. 1.
With respect to claim 45, claim interpretation is as discussed in detail above. In this case, the independent claim mentions the extraction agent only by way of stating that the extraction layer is designed to receive the extracting agent. The actual extraction agent per se is not a component part of the claimed invention, and so the particular type of extraction agent does not further limit the claim, except in requiring that the extraction layer would be capable of receiving an extraction agent as claimed. The extraction layer of Kato et al. is capable of receiving extraction agent in a solution through migration, and would be equally capable of receiving extraction agents of other chemical composition. 

Claims 21 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Saul et al. (U.S. 2008/0160538) in view of Kato et al. (WO 2015/020210 A1) as applied to claim 19 above, and further in view of Erikson et al. (WO 2014/113770 A1, IDS entered).
Saul et al. is as discussed in detail below, who contemplate detection of vitamins but not specifically vitamin D (claim 21).
Saul et al. and Kato et al. are as discussed in detail above. Saul et al. teaches a test strip containing a test region and a control region, but does not specifically teach that the regions further comprise a signal enhancement solution.
Erikson et al. also pertains to test strip devices (see entire selection). Erikson et al. teach that measurement of vitamin D is of known clinical interest due to correlation with fracture 
Additionally, Erikson et al. teach that they first mixed the sample to be assayed for vitamin D with acetonitrile in order to liberate (extract) vitamin D molecules from vitamin D binding protein (page 25, first full paragraph).
Furthermore, Erikson et al. teach that the label for test strip assay of vitamin D may be gold nanoparticles (page 22, last paragraph to page 23; Fig 7). Erikson et al. teach that gold nanoparticles are capable of producing colorimetric reaction on the detection area of the test strip, which colorimetric signals are then amplified using a silver enhancement scheme (pages 23-24 and 26). The test strip then develops an intense color capable of being captured using a smartphone’s camera (ibid).
With respect to claim 21, it would have been obvious to one of ordinary skill in the art to adapt the test strip of Saul et al. and Kato et al. in order to detect vitamin D because of the recognized clinical importance of this analyte. Furthermore, one skilled in the art would have been motivated to employ the test strip of Saul et al. and Kato et al. containing antigen extraction layer in order to detect vitamin D as it was known that vitamin D is an antigen that needs to be extracted prior to assay. Accordingly, it would have been obvious to adapt the test strip of Saul et al. and Kato et al. to the detection of vitamin D so that one could detect this known analyte of clinical interest with simplified and rapid on-strip extraction (i.e., by applying the known technique of Kato et al. of performing antigen extraction directly on the test strip), thereby 
One skilled in the art would have had a reasonable expectation of success as Erikson et al. indicate that vitamin D can be successfully measured using a competitive test strip format using immobilized vitamin D in the test region, which also describes the test strip format of Saul et al.
With respect to claim 30, it would have been obvious to one of ordinary skill in the art to include a signal enhancement solution in the test region in the control region (e.g., during the use of the test strip) in order to enhance signal from gold nanoparticles, as taught by Erikson et al., as this known labeling scheme was recognized to be capable of producing intense signal readout on test strips suitable for capture with a smartphone camera. Put another way, it would have been obvious to use an enhancement solution in accordance with the gold nanoparticle labeling scheme of Erikson et al. for its recognized advantages of intense color signal on a test strip, which would have been viewed as particularly pertinent to the test strip of Saul et al. and Kato et al. One skilled in the art would have had a reasonable expectation of success as Saul et al. indicate that various labels, including gold particles, may be used.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Saul et al. (U.S. 2008/0160538) in view of Kato et al. (WO 2015/020210 A1) as applied to claim 19 above, and further in view of Lee et al. (“NutriPhone: a mobile platform for low-cost point-of-care
quantification of vitamin B12 concentrations” Scientific Reports volume 6, Article number: 28237 (2016), Published: 15 June 2016, 8 pages, DOI: 10.1038/srep28237).

	Lee et al. also teach a competitive-type lateral flow test strip. Lee et al. teach incorporation of a spacer pad for increasing the duration of the competitive binding reaction (abstract; page 2; Fig. 2A; Discussion on page 4, last paragraph to page 5; page 6, “Vitamin B12 lateral flow assay preparation”). As explained on page 2, last paragraph, the spacer pad is positioned downstream of the conjugate pad and effectively prevents the sample-conjugate mixture from flowing onto the nitrocellulose membrane before additionally activated by the user, thereby allowing for a more thorough interaction. 
More specifically, the user then adds chase buffers to complete the test (i.e., first layer designed to substantially stop flow of material from the second layer until a further fluid flow is provided to achieve added mixing of the target molecule to the labelled specific binding partner). See also page 6, second-to-last paragraph discussing addition of the chase buffer.
It would have been obvious to one of ordinary skill in the art to apply this known technique of Lee et al. of incorporating a spacer pad downstream of the conjugate pad (second layer) in order to improve the similar competitive assay strip of Saul et al. and Kato et al. by allowing for more thorough interaction time between the sample and conjugate.

Claim 46 is rejected under 35 U.S.C. 103 as being unpatentable over Saul et al. (U.S. 2008/0160538) in view of Kato et al. (WO 2015/020210 A1) as applied to claim 19 above, and further in view of Baydoun et al. (US 20120082598 A1); or, in the alternative, as being unpatentable over Saul et al. (U.S. 2008/0160538) in view of Kato et al. (WO 2015/020210 A1) 19 above, and further in view of Baydoun et al. (US 20120082598 A1) and Ehrenkranz et al. (US 20150338387 A1).
	Saul et al. and Kato et al. are as discussed in detail above, which teach an assay strip substantially as claimed but which fail to specifically teach a first spacer layer, as recited in claim 46.
Like Saul et al. and Kato et al., Baydoun et al. also relates to a lateral flow immunoassay test strip. Baydoun et al. teach that the test strip may include a “contact pad” 617, which is adhered to elongate substrate 612 and positioned downstream of the conjugate pad 617. See [0067]-[0068], [0074]-[0078], [0090] and Figs. 6A-6B, 8. The contact pad 617 is designed to influence the flow rate of sample fluid introduced onto the assay strip from sample pad 608 all the way to the absorbent pad 610 [0068].
In particular, as explained at [0078]:
[T]he contact pad 617 prevents any excess conjugate material from wicking from the conjugate pad 615 into the nitrocellulose material 602.  Additionally, the contact pad 617 serves to gate the conjugate/sample mixture in-process, and meters it for a few minutes onto the nitrocellulose membrane 602.  This in-process metering of the conjugate/sample mixture allows more binding and slows down the reaction, which in turn allows a more desired reaction time and sensitivity.

Therefore, the contact pad of Baydoun et al. reads on the instantly recited spacer layer, being supported on the elongate substrate downstream of the conjugate pad (second layer). Furthermore, the contact pad is designed to slow flow of material from the second layer, so as to allow for added mixing and incubation time for binding of the analyte in the sample to the conjugate (labelled specific binding partner).
More particularly, Baydoun et al. teach that their contact pad receives conjugate-sample mixing coming off the conjugate pad. Whereas this mixture moves into the contact pad within 
It would have been obvious to one of ordinary skill in the art to arrive at the claimed invention by applying the known technique of Baydoun et al. of incorporating a contact pad downstream of the conjugate pad (second layer) in order to improve the similar assay strip of Saul et al. and Kato et al. by allowing for metering of the conjugate/sample mixture, thereby allowing increased binding and slowing down the reaction, which in turn allows a more desired reaction time and sensitivity.
Baydoun et al. does not explicitly refer to the contact pad being designed to “substantially stop flow…until a further fluid flow is provided”. 
However, the slowing of flow/ gating/ metering via the contact pad (as taught by Baydoun et al.) would read on “substantially” stopping flow as claimed when this terminology is given its broadest reasonable interpretation (substantially being a broad term).
Moreover, the references to substantially stopping flow until a further fluid flow is provided would at best be directed to the intended use of the claimed assay strip. The claims are not directed to a method of use, including a step of providing a further fluid flow. 
As discussed above, this function of stopping and restarting flow would seem to be dependent on the volume of material initially added to the strip as well as the volume of further fluid flow applied to the strip. The contact pad of Baydoun et al. would be capable of performing the recited intended use, depending on such volumes (which pertain to the operation of the assay strip in use). No structural differences are clearly apparent due to the recited functional language. See MPEP 2112.

Therefore, it would also have been obvious to arrive at the feature of a first spacer layer as claimed by incorporating the contact pad of Baydoun et al. into the assay strip of Saul et al. and Kato et al. for use with a chase buffer (i.e. a further fluid flow) that chases the buffer through the conjugate pad (second layer).

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Saul et al. in view of Kato et al. and Lee et al. as applied to claim 46 above, and further in view of Rosenstein et al. (U.S. 2007/0224701).
Saul et al., Kato et al. and Lee et al. are as discussed in detail above. Lee et al. teaches a first spacer layer substantially as claimed, but does not specifically teach a second spacer layer.
Rosenstein et al. also pertains to assay strip devices, and teach that such devices may comprise spacer pads placed between the various other pads. For example, a spacer pad may be placed between the sample pad and tracer pad, and/or the tracer pad and binder support medium [0025], [0062]. As in Lee et al., the spacers can serve as a mechanism to control the rate of flow of the liquid sample, specifically to control the rate of flow from the sample pad to the tracer pad or the tracer pad to the binder support medium, allowing for extended incubation period [0137]. 
Furthermore, the courts have held that held that mere duplication of parts has no patentable significance unless a new and unexpected result (MPEP 2144.04, VI, B).

Rosenstein et al. taught that multiple spacer layers can be used, both upstream and downstream of the conjugate zone, when extended incubation periods are desirable.
It would have been obvious to one of ordinary skill in the art to include a spacer layer upstream of the conjugate layer (second layer) in addition to the spacer layer downstream of the conjugate layer (as in Lee et al.) in the assay strip of Saul, Kato and Lee in order to similarly allow for extended incubation of sample with reagents in the extraction layer, in the same way that the first spacer layer of Lee et al. which is placed downstream of the conjugate pad allows for increased binding to take place between the sample and the conjugate reagent in the conjugate layer. One of ordinary skill in the art would have found it obvious to include multiple spacer layers both upstream and downstream of the conjugate zone by applying the known technique of Rosenstein et al., as well as out of the course of routine optimization, given the generally recognized motivation to duplicate parts. 
Put another way, when using the assay strip of Saul and Kato which contains an additional extraction layer in addition to a conjugate layer, it would have been obvious to use a spacer layer downstream of both of these layers, in order to allow for more thorough interaction between sample and extracting agent in the extraction layer, as well as between sample and conjugate.

Claim 47 is rejected under 35 U.S.C. 103 as being unpatentable over Saul et al. in view of Kato et al. and Baydoun et al. as applied to claim 46 above, and further in view of Rosenstein et or, in the alternative, as being unpatentable over Saul et al. in view of Kato et al., Baydoun et al. and Ehrenkranz et al. as applied to claim 46 above, and further in view of Rosenstein et al. (U.S. 2007/0224701).
Saul et al., Kato et al. and Baydoun et al. are as discussed in detail above. Baydoun et al. teaches a first spacer layer substantially as claimed (contact pad), but does not specifically teach a second spacer layer.
Rosenstein et al. also pertains to assay strip devices, and teach that such devices may comprise spacer pads placed between the various other pads. For example, a spacer pad may be placed between the sample pad and tracer pad, and/or the tracer pad and binder support medium [0025], [0062]. As in Baydoun et al., the spacers or Rosenstein can serve as a mechanism to control the rate of flow of the liquid sample, specifically to control the rate of flow from the sample pad to the tracer pad or the tracer pad to the binder support medium, allowing for extended incubation period [0137].
Furthermore, the courts have held that held that mere duplication of parts has no patentable significance unless a new and unexpected result (MPEP 2144.04, VI, B).
In this case, Baydoun et al. taught that including additional contact pad downstream of the conjugate pad allows for metering of the conjugate/sample mixture, thereby allowing increased binding and slowing down the reaction, which in turn allows a more desired reaction time and sensitivity.
Rosenstein et al. taught that multiple spacer layers can be used, both upstream and downstream of the conjugate zone, when extended incubation periods are desirable.
It would have been obvious to one of ordinary skill in the art to include a spacer layer upstream of the conjugate layer (second layer) in addition to the spacer layer downstream of the 
Put another way, when using the assay strip of Saul and Kato which contains an additional extraction layer in addition to a conjugate layer, it would have been obvious to use spacer layer downstream of both of these layers, in order to allow for more thorough interaction between sample and extracting agent in the extraction layer, as well as between sample and conjugate.

Response to Arguments
Applicant's arguments filed 1/11/2021 have been fully considered. 
Applicant’s arguments with respect to the § 112(a) rejection as set forth in the previous Office action are acknowledged and have address the noted issue. However, please see new grounds of this statute set forth above, as necessitated by the claim amendments.
35 U.S.C. § 103 Rejections
In response to applicant's argument that the references fail to show certain features of applicant’s invention (pages 8-9), it is noted that the features upon which applicant relies (i.e., detection of vitamin B12 or vitamin D at particular levels/ particular cutoffs) are not recited in In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Independent claim 19 is not limited to detection of any particular target molecule. The claims also do not recite any limitations relating to a detection limit or cutoff.
Applicant argues that Saul and Kato do not teach the added limitations to claim 19 in relation to the extraction layer. In particular, Applicant argues that Kato uses, as the extraction agent, a nitrite compound and organic acid in order to extract polysaccharides of gram-positive bacteria. 
In response to applicant's argument that Kato does not teach an extraction layer designed to receive an extracting agent configured to separate the target molecule from a binding molecule to permit recovery of the target molecule, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
In this case, the extraction agent per se is not actually a component part of the claimed invention. Rather, all that is required is that the extraction layer is capable of receiving the extraction agent. The extraction layer suggested by the prior art would be capable of receiving extraction agents of various chemical compositions, and so the particular composition does not confer any structural differences for the extraction layer itself.
Applicant further argues that Saul suggests extraction prior to application on the solid support. See Reply, pages 12-13. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, Kato teaches the improvement of carrying on on-strip extraction.
Applicant does not separately argue the additional limitations of dependent claims 21 and 30 (Reply at page 13).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lee et al. (“Personalized nutrition diagnostics at the point-of-need”, Lab Chip, 2016, 16, 2408-2417, Epub 2016 Jun 8, DOI: 10.1039/c6lc00393a), appears to be substantially cumulative to Lee et al. DOI: 10.1038/srep28237, which is relied on above in relation to claims 46-47. Lee et al. (DOI: 10.1039/c6lc00393a) also teaches a spacer pad to increase duration of immunoreaction (paragraph bridging pages 2411-2412, Fig. 1B). Therefore, it is recommended that Applicant’s reply address both Lee et al. references.
Jagesar (US 20190025298 A1) is a post-filing publication cited as being related art. Jagesar teaches a competitive assay device including a flow-retardation region [0046], analogous to instantly recited spacer layers of claims 46-47. 
Jeyendran (US 20160282343) is cited as substantially cumulative to Ehrenkranz (relied on above). Jeyendran also teaches use of a chase buffer for improving the flow rate on a lateral flow assay strip.
Wang et al. (U.S. 2006/0292700 A1) also pertains to lateral flow test strip devices, wherein the strip contains an additional interrupting diffusive pad that causes improved mixing spacer layers of claims 46-47. Wang et al. teach that interrupting diffusive pad may be located upstream and/or downstream of the conjugate pad (i.e. spacer layers both upstream and downstream of the second layer). See for example [0045] and accompanying Fig. 11.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine Foster whose telephone number is (571) 272-8786.  The examiner can normally be reached M-F, 7-3 Eastern Standard Time. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi, can be reached at (571) 272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


	/CHRISTINE FOSTER/            Primary Examiner, Art Unit 1699